Citation Nr: 0830283	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Evaluation of bilateral high arches, currently rated as 10 
percent disabling.  

  
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1980 to November 
1984, and from September 1988 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.      

The Board remanded this matter for additional development in 
January 2008.  


FINDING OF FACT

The veteran's service-connected bilateral high arches 
disorder is not severely disabling.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for the 
veteran's service-connected bilateral high arches disorder, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected bilateral arches disorder.  In the interest of 
clarity, the Board will initially discuss whether this claim 
has been properly developed for appellate purposes.  The 
Board will then address the merits of the claim, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA issued notification letters to the veteran in July 2004, 
March 2006, April 2006, and March 2008.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  In these letters, VA informed the 
veteran of the elements of his claim and of the evidence 
needed to substantiate his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claim.  And VA provided one of its 
notification letters to the veteran prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).    

The Board notes deficiencies with VCAA notification, however.  
VA did not provide the veteran with notification regarding 
disability ratings and effective dates for the award of 
benefits until March 2006, which was after the initial 
adjudication of his claim here.  See Dingess/Hartman and 
Mayfield, both supra.  And, though VA provided the veteran 
with general notification on disability evaluations in its 
March 2006 letter, VA has not provided the veteran with 
particular notification on the disability criteria at issue 
in his increased rating claim for a high arch disorder.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be noted below, the veteran's claim 
will be denied.  The veteran will not be negatively affected 
by the late notice regarding effective dates as no new 
effective date will be assigned for his claim.  Moreover, the 
Board notes that the May 2005 Statement of the Case, and 
November 2005 and April 2008 Supplemental Statements of the 
Case, provided the veteran with the disability criteria 
related to his high arch disorder (i.e., Diagnostic Code 5276 
of 38 C.F.R. § 4.71a (2007)).  And the April 2008 
Supplemental Statement of the Case amounts to a full 
readjudication of the veteran's claim following full and 
proper notice.  See Mayfield, 444 F.3d 1328.  

Based on this background, the Board finds the late notice to 
be harmless error in this matter.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the RO obtained medical records relevant to 
the appeal, VA provided the veteran with VA compensation 
examinations to help him in supporting his increased rating 
claim, and VA afforded the veteran the opportunity to appear 
before one or more hearings to voice his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Increased Rating 

In the December 2004 rating decision on appeal, the RO 
granted the veteran service connection for a high arch 
disorder.  The RO assigned a 10 percent rating in that 
decision, under Diagnostic Code 5299-5276.  See 38 C.F.R. 
§ 4.71a.  In a June 2005 substantive appeal, the veteran 
appealed the assigned rating to the Board.  In this decision, 
the Board addresses whether a rating in excess of 10 percent 
is warranted at any time from the date of the veteran's 
original claim in October 2004.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim).  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

Orthopedic disorders are rated under 38 C.F.R. § 4.71a.  The 
RO service connected the veteran's high arches disorder under 
Diagnostic Code 5299-5276 of 38 C.F.R. § 4.71a.  

In matters involving unlisted disabilities, it is permissible 
to utilize diagnostic codes for closely analogous diseases or 
injuries.  38 C.F.R. § 4.20.  Diagnostic Code (DC) 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under the code.  See 38 C.F.R. 
§ 4.27.  In this matter, high arch disorders are not 
specifically listed under the code.  The RO has found DC 
5276, which addresses pes planus, as the most analogous DC to 
the veteran's service-connected high arches disorder.  

Diagnostic Code 5276 authorizes a noncompensable evaluation 
for mild symptomatology, and a 10 percent evaluation for 
moderate symptomatology such as weight bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  See 38 C.F.R. 
§ 4.71a.  The next-highest rating - 20 percent - would be 
warranted with objective evidence of unilateral severe 
symptomatology, such as marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  

In this matter, the Board finds a 20 percent rating 
unwarranted.  The medical evidence does not indicate severe 
impairment in either of the veteran's feet.  In considering 
this claim, the Board has reviewed VA compensation 
examination reports dated in September 2004, September 2005, 
and March 2008.  

The September 2004 VA examiner noted the veteran's "very, 
very high arches" and callous formation over both heels.  He 
noted the veteran's claim that he experiences pain in his 
feet on a daily basis.  On examination, the examiner noted 
evidence of abnormal weight bearing due to the high arches 
and callous formation.  

But the examiner later stated in his report that the veteran 
had moderately high arches and moderate callus formation over 
the heels.  The examiner did not note flat feet.  The 
examiner noted that the veteran moved all four extremities 
without difficulty, that he had no functional limitations on 
standing or walking, that he had no pain, edema, weakness, or 
instability on examination, and that he ambulated without 
difficulty.  The examiner noted that the veteran could stand 
on his toes and heels without difficulty, and that his gait 
was unremarkable.  The examiner noted full and pain-free 
motion in the left ankle.  And x-rays indicated normal feet.  
This examiner did not note any symptoms indicating a severe 
disorder.  See 38 C.F.R. § 4.71a, DC 5276.  

The September 2005 VA examiner noted the veteran's complaints 
of pain and numbness in his feet, that he wears custom-molded 
orthotics, that his feet cramp at the end of the day, and 
that he uses daily pain relievers (Motrin).  The examiner 
found the veteran with moderate bilateral plantar fascia, 
from the heel to the forefeet.     

But the examiner also noted that the veteran's disorder does 
not adversely affect his daily activities.  The veteran 
reported that he works as a security guard and stands on his 
feet for 8 hours a shift, and walks about 7 miles per shift.  
He stated that his disorder did not interrupt his job 
performance, and did not require use of a corrective shoe or 
ambulatory device.  The examiner noted the veteran's gait as 
normal, found normal circulation, noted no abnormal weight 
bearing, and noted no deformity or structural abnormality.  
He noted full range of motion in the ankles.  He noted no 
effusion, warmth, or redness.  He noted intact peripheral 
pulses and intact skin.  He noted no malalignment of either 
foot.  And he noted no objective findings of pain, weakness, 
excess fatigability, incoordination, lack of endurance, or 
loss of range of motion.   

In his closing remarks, the September 2005 examiner stated 
that his musculoskeletal examination of the veteran's feet 
was essentially unremarkable with the exception of the 
plantar fasciitis and tenderness to deep palpation.  

The March 2008 VA examiner noted that he reviewed the entire 
C-file prior to his examination and report.  The examiner 
noted the veteran's statement that his foot disability had 
worsened since his September 2005 examination.  The examiner 
noted the veteran's claims to pain, swelling, and difficulty 
standing and walking distances.  He noted the veteran's 
statements that his foot disorder interfered with his ability 
to engage in recreation and to perform daily chores.  

On examination, the examiner found a bilateral pes cavus 
deformity that was flexible and manually correctable.  The 
examiner found no areas of edema, effusion, or ecchymosis.  
The examiner noted a minimal amount of tenderness in the 
feet.  He noted full range of motion in the feet, and noted 
no objective evidence of pain, weakness, excess fatigability, 
incoordination, lack of endurance, or loss of range of 
motion.  He found the veteran's feet as neurovascularly 
intact.  The examiner noted that the veteran worked 12-hour 
shifts.  The examiner noted x-ray studies showing a pes cavus 
deformity, and showing high arches, but no other 
abnormalities.     

The March 2008 examiner diagnosed the veteran with bilateral 
pes cavus, high arches, and plantar fasciitis.  The examiner 
closed his report by stating that the veteran's disorder had 
objectively improved since his September 2005 examination 
despite his claims to the contrary.  

In sum, the objective medical evidence has demonstrated since 
September 2004 that the veteran has high arches, plantar 
fasciitis, and heel callosities.  But the evidence does not 
indicate that these problems comprise "severe" 
symptomatology.  He is not functionally limited by his 
service-connected disorder.  According to the objective 
medical evidence of record, the veteran is capable of walking 
and standing without being disabled by adverse symptomatology 
such as swelling, redness, warmth, or of a marked deformity.  
See 38 C.F.R. § 4.71a, DC 5276.  

Based on the evidence of record, a 20 percent rating is not 
warranted under DC 5276 - though the evidence indicates that 
the veteran has callosities on his heels, the evidence does 
not indicate marked deformity, pain on manipulation, or 
swelling on use.  In short, the record does not indicate 
severe impairment at any time during the period of appeal.  
See Fenderson, supra.  Rather, the medical evidence indicates 
that the veteran ambulates well on fundamentally sound feet.  
See 38 C.F.R. § 4.71a, DC 5276.  

The Board has considered whether a higher rating would be 
warranted for functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But an 
increase is not warranted under this authority either.  The 
objective medical evidence indicates that the veteran does 
not experience these adverse symptoms leading to functional 
limitations on standing and walking.  And, though the record 
is clear that the veteran complains of pain, the Board notes 
that the 10 percent rating assigned under DC 5276 accounts 
for his complaints.  

In summary, the Board finds a rating in excess of 10 percent 
unwarranted for the service-connected foot disorder.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  

The Board notes that it has closely reviewed and considered 
the veteran's statements.  While his statements may be viewed 
as evidence, the Board must also note that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
Therefore, his lay statements alone are insufficient to prove 
his claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating, for the veteran's 
service-connected bilateral high arches disorder, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


